Exhibit 10.2

              Contractual Document (CD)   (LOGO) [w76069w7606901.gif]

Responsible Office: HHSC Office of General Counsel (OGC)

      Subject: HHSC Managed Care Contract   HHSC Contract
No. 529-06-0280-00002-M

Part 1: Parties to the Contract:
This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Amerigroup Texas, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 2505 N. Highway 360, Suite 300, Grand Prairie, Texas
75050. HHSC and HMO may be referred to in this Amendment individually as a
“Party” and collectively as the “Parties.”
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00002 (the “Contract”) as set forth herein. The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”

         
Part 2: Effective Date of Amendment:
  Part 3: Contract Expiration Date   Part 4: Operational Start Date:
 
       
September 1, 2009
  August 31, 2010   STAR and CHIP HMOs: September 1, 2006
 
      STAR+PLUS HMOs: February 1, 2007
 
      CHIP Perinatal HMOs: January 1, 2007

Part 5: Project Managers:

     
HHSC:
  HMO:
 
   
Scott Schalchlin
  Aileen McCormick
Director, Health Plan Operations
  Amerigroup Texas, Inc.
11209 Metric Boulevard, Building H
  3800 Buffalo Speedway, Suite 400
Austin, Texas 78758
  Houston, Texas 77098
Phone: 512-491-1866
  Phone: 713-218-5101
Fax: 512-491-1969
  Fax: 713-218-8692
 
   
 
  E-mail: amccorm@amerigroupcorp.com

Part 6: Deliver Legal Notices to:

     
HHSC:
  HMO:
 
   
General Counsel
  Amerigroup Texas, Inc.
4900 North Lamar Boulevard, 4th Floor
  3800 Buffalo Speedway, Suite 400
Austin, Texas 78751
  Houston, Texas 77098
Fax: 512-424-6586
  Fax: 713-218-8692

Part 7: HMO Programs and Service Areas:
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.

 



--------------------------------------------------------------------------------



 



              Contractual Document (CD)   (LOGO) [w76069w7606901.gif]

Responsible Office: HHSC Office of General Counsel (OGC)

      Subject: HHSC Managed Care Contract   HHSC Contract
No. 529-06-0280-00002-M

þ Medicaid STAR HMO Program

                     
 
  Service Areas:   o   Bexar   o   Lubbock
 
      þ   Dallas   þ   Nueces
 
      o   El Paso   þ   Tarrant
 
      þ   Harris   þ   Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.
þ Medicaid STAR+PLUS HMO Program

                     
 
  Service Areas:   þ   Bexar   o   Nueces
 
      þ   Harris   þ   Travis

See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.
þ CHIP HMO Program

                     
 
  Core Service Areas:   o   Bexar   þ   Nueces
 
      þ   Dallas   þ   Tarrant
 
      o   El Paso   o   Travis
 
      þ   Harris   o   Webb
 
      o   Lubbock        

                     
 
  Optional Service Areas:   o   Bexar   o   Lubbock
 
      o   El Paso   o   Nueces
 
      o   Harris   o   Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.
þ CHIP Perinatal Program

                     
 
  Core Service Areas:   o   Bexar   o   Nueces
 
      o   Dallas   þ   Tarrant
 
      o   El Paso   o   Travis
 
      o   Harris   o   Webb
 
      o   Lubbock        

 



--------------------------------------------------------------------------------



 



              Contractual Document (CD)   (LOGO) [w76069w7606901.gif]

Responsible Office: HHSC Office of General Counsel (OGC)

      Subject: HHSC Managed Care Contract   HHSC Contract
No. 529-06-0280-00002-M

                     
 
  Optional Service Areas:   o   Bexar   o   Lubbock
 
      o   El Paso   o   Nueces
 
      o   Harris   o   Travis

See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.
Part 8: Payment
Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 4.
þ Medicaid STAR HMO PROGRAM
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 4:
******REDACTED******
þ Medicaid STAR+PLUS HMO Program
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS Program.
The following Rate Cells and Capitation Rates will apply to Rate Period 4:
******REDACTED******
þ CHIP HMO PROGRAM
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 4:
******REDACTED******

 



--------------------------------------------------------------------------------



 



              Contractual Document (CD)   (LOGO) [w76069w7606901.gif]

Responsible Office: HHSC Office of General Counsel (OGC)

      Subject: HHSC Managed Care Contract   HHSC Contract
No. 529-06-0280-00002-M

þ CHIP Perinatal Program
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.
******REDACTED******
Part 9: Contract Attachments:
Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
A: HHSC Uniform Managed Care Contract Terms & Conditions — Version 1.12 is
replaced with Version 1.13
B: Scope of Work/Performance Measures — Version 1.12 is replaced with Version
1.13 for all attachments, except if noted.

      B-1: HHSC RFP 529-04-272, Sections 6-9         B-2: Covered Services

      B-2.1 STAR+PLUS Covered Services         B-2.2 CHIP Perinatal Program
Covered Services

      B-3: Value-added Services

      B-3.1 STAR+PLUS Value-added Services         B-3.2 CHIP Perinatal Program
Value-added Services

      B-4: Performance Improvement Goals

      B-4.1 SFY 2008 Performance Improvement Goals

      B-5: Deliverables/Liquidated Damages Matrix         B-6: Map of Counties
with STAR and CHIP HMO Program Service Areas

      B-6.1 STAR+PLUS Service Areas         B-6.2 CHIP Perinatal Program Service
Areas

      B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology

C: HMO’s Proposal and Related Documents

      C-1: HMO’s Proposal         C-2: HMO Supplemental Responses         C-3:
Agreed Modifications to HMO’s Proposal

 



--------------------------------------------------------------------------------



 



              Contractual Document (CD)   (LOGO) [w76069w7606901.gif]

Responsible Office: HHSC Office of General Counsel (OGC)

      Subject: HHSC Managed Care Contract   HHSC Contract
No. 529-06-0280-00002-M

Part 10: Special Provision for Nueces Service Area
Attachment A, Section 10.04 is amended to include sub-part (b) as follows:
Section 10.04(b) added by Version 1.8
(b) In addition to the reasons set forth in Section 10.04(a), the Parties
expressly understand and agree that HHSC may, at any time, unilaterally adjust
the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area.
HHSC is entitled to unilaterally adjust such rates, prospectively and/or
retrospectively, if it determines that: (1) the cumulative Rate Period 2
Encounter Data for all HMOs in the Nueces Service Area does not support the
Capitation Rates; or (2) economic factors in the Nueces Service Area
significantly and measurably impact providers or the delivery of Covered
Services to Members. For adjustments made pursuant to this Section 10.04(b),
HHSC will provide written notice at least ten (10) Business Days before: (1) the
effective date of a prospective adjustment; (2) offsetting Capitation Payments
to recover retrospective adjustments. Any adjustments to the Rate Period 2
Capitation Rates must meet the actuarial soundness requirements of Attachment A,
Section 10.03, “Certification of Capitation Rates.”
Part 11: Signatures:
The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures. By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.

          Texas Health and Human Services Commission   Amerigroup Texas, Inc.  
 
 
       
-s- Charles E. Bell [w76069w7606902.gif]
 
  -s- Aileen McCormick [w76069w7606903.gif]
 
   
Charles E. Bell, M.D.
  By: Aileen McCormick    
 
       
Deputy Executive Commissioner for Health Services
  Title: President and CEO    
 
       
Date: 08/21/09
  Date: 7/30/09    

 